                                                   Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 1 of 44



                                               1   BUCHALTER
                                                   A Professional Corporation
                                               2   JEFFREY M. JUDD (SBN: 136358)
                                                   PETER H. BALES (SBN: 251345)
                                               3   55 Second Street, Suite 1700
                                                   San Francisco, CA 94105-3493
                                               4   Telephone: (415) 227-0900
                                                   Fax:       (415) 227-0770
                                               5   Email:     jjudd@buchalter.com
                                                              pbales@buchalter.com
                                               6

                                               7   Attorneys for
                                                   THE VINEYARD HOUSE
                                               8
                                                                                UNITED STATES DISTRICT COURT
                                               9
                                                                      NORTHERN DISTRICT OF CALIFORNIA - OAKLAND
                                        10

                                        11         THE VINEYARD HOUSE,                                       CASE NO. 4:19-cv-1424-YGR
                                                                                                             [CONSOLIDATED CASE]
                                        12                         Plaintiff,

                                        13                vs.                                                THE VINEYARD HOUSE’S TRIAL
                                                                                                             EXHIBIT LIST
                                        14         CONSTELLATION BRANDS U.S.
                                                   OPERATIONS, INC.,
                                        15
                                                                   Defendant.
                                        16

                                        17         CONSTELLATION BRANDS U.S.
                                                   OPERATIONS, INC.,
                                        18
                                                                   Plaintiff,
                                        19
                                                          vs.
                                        20
                                                   THE VINEYARD HOUSE,
                                        21
                                                                   Defendant.
                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28
          BUCHALTER
                                                   BN 41737311v1                                         1
A P R O F E S S I ON A L C OR P OR A T I O N                                    TVH’S TRIAL EXHIBIT LIST - CASE NO. 4:19-cv-1424-YGR
           S A N F R AN C I S C O
                                                    Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 2 of 44



                                               1           Pursuant to Pretrial Order No. 1, the Court’s Standing Orders, and the Federal Rules of Civil
                                               2   Procedure, attached hereto as Exhibit A is Plaintiff/Counterclaim Defendant The Vineyard
                                               3   House’s (“TVH”) exhibit list identifying each document or exhibit that TVH currently expects to
                                               4   offer or may offer if the need arises at trial, other than those solely for impeachment or rebuttal.
                                               5   TVH reserves the right to offer any exhibit identified on Constellation Brands U.S. Operations,
                                               6   Inc.’s exhibit list. TVH further reserves all rights provided in the Federal Rules of Civil Procedure
                                               7   and Federal Rules of Evidence, including the right to seek a Court order allowing TVH to modify
                                               8   or supplement its exhibit list.
                                               9   DATED: September 11, 2020                       BUCHALTER
                                                                                                   A Professional Corporation
                                        10

                                        11
                                                                                                   By: /s/ Jeffrey M. Judd
                                        12                                                                          JEFFREY M. JUDD
                                                                                                                     PETER H. BALES
                                        13                                                                              Attorneys for
                                                                                                                 THE VINEYARD HOUSE
                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28          BN 41737311v1                                       2
          BUCHALTER                                                            TVH’S TRIAL EXHIBIT LIST - CASE NO. 4:19-cv-1424-YGR
A P R O F E S S I ON A L C OR P OR A T I O N
                 I R VIN E
Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 3 of 44




            EXHIBIT A
              Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 4 of 44




                                           Exhibit A – TVH’s Trial Exhibit List

TX No.       Trial Exhibit Description         Sponsoring       Identification   Stipulation   Objection     Date
                                                Witness         Only, Not for     to Admit                 Admitted
                                                                  Admission
  1      Expert Report of Doug Frost,
         December 16, 2019
  2      Expert Report of Paul W. Reidl,
         December 16, 2019
  3      Expert Report of Michael J.
         Wagner, Volume 1, December
         16, 2019
  4      Expert Report of Michael J.
         Wagner, Volume 2, December
         16, 2020
  5      Expert Report of Michael J.
         Wagner, Volume 3, December
         16, 2019
  6      Expert Report of Michael J.
         Wagner, Volume 4, December
         16, 2019
  7      Expert Report of Scott A.
         Miltenberger dated December
         16, 2019
  8      Expert Rebuttal Report of Doug
         Frost, January 8, 2020
  9      Expert Rebuttal Report of Paul
         Reidl, January 8, 2020
 10      Expert Declaration of Jon Webb,
         July 10, 2020
 11      Expert Report of Paul W. Reidl,
         July 17, 2020
 12      Expert Report of Matthew G.
         Ezell, July 17, 2020
 13      Ezell Expert Report Ex. A,
         Appendix E ‐ Survey Data File
         (Native)
 14      Ezell Expert Report Ex. A,
         Appendix F ‐ Omnibus Data
         (Native)
 15      Chapter 1200 of the 1986
         Trademark Manual of
         Examining Procedure,
         previously marked as Cissel
         Depo. Ex. No. 29

                                                            1
                       EXHIBIT A - TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
              Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 5 of 44




TX No.       Trial Exhibit Description      Sponsoring       Identification   Stipulation   Objection     Date
                                             Witness         Only, Not for     to Admit                 Admitted
                                                               Admission
 16      Trademark Application File
         Wrapper, previously marked as
         Cissel Depo. Ex. No. 30
 17      USPTO Trademark Application
         for To‐Kalon filed June 9, 1987,
         bates numbered CBUSO005686‐
         5792, previously marked as
         DeVere Depo. Ex. No. 23
 18      U.S. Department of Commerce,
         Patent and Trademark Office
         document, dated November 25,
         1987, bearing bates numbers
         BV0412 to 413, and previously
         marked Beckstoffer Depo. Ex.
         No. 81.
 19      USPTO Trademark Application
         for To‐Kalon Vineyard filed
         November 3, 1993, bates
         numbered CBUSO005813‐5915,
         previously marked as DeVere
         Depo. Ex. No. 24
 20      Letter from Mike Beyer to Andy
         Beckstoffer dated March 21,
         1994 re: To‐Kalon tradename,
         bearing bates numbers BV
         0328‐0342, previously marked
         as Beckstoffer Depo. Ex. No. 86.
 21      RMW Wine Maker's Notes,
         1997 To Kalon Vineyard
         Cabernet Sauvignon, bearing
         bates numbers CBUSO002547,
         previously marked as Seethoff
         Depo. Ex. No. 38
 22      Press Release ‐ Robert Mondavi
         Family Celebrates Completion
         of Historic To Kalon Project,
         dated March 9, 2001, bearing
         bates numbers BV0129‐131,
         and previously marked as
         Seethoff Depo. Ex. No. 39.
 23      Letter from Fred Schrader to
         Andy Beckstoffer dated August
         9, 2002 regarding wine labels,
         bearing bates numbers BV

                                                         2
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
              Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 6 of 44




TX No.       Trial Exhibit Description       Sponsoring       Identification   Stipulation   Objection     Date
                                              Witness         Only, Not for     to Admit                 Admitted
                                                                Admission
         0614‐616, and previously
         marked as Beckstoffer Depo. Ex.
         No. 89.
 24      Letter from Mike Beyer to Andy
         Beckstoffer dated October 1,
         2002 re vineyard designation,
         bearing bates numbers BV
         0344‐348, previously marked
         Beckstoffer Depo. Ex. No. 85.
 25      Tim Mondavi Responds to
         Lawsuit, St. Helena Star,
         December 26, 2002, previously
         filed as Exhibit 49 to the
         Declaration of Farah Bhatti in
         Support of Motion for
         Preliminary Injunction
 26      Settlement Agreement between
         Robert Mondavi Winery,
         Beckstoffer Vineyards II, and
         Schrader Cellars, LLC, dated
         August 8, 2003, bates
         numbered BV0055‐69,
         previously marked as
         Beckstoffer Depo. Ex. No. 80.
 27      Constellation Brands Press
         Release: Constellation and
         Mondavi Sign Definitive Merger
         Agreement, November 3, 2004,
         previously filed as Exhibit 54 to
         the Declaration of Farah Bhatti
         in Support of Motion for
         Preliminary Injunction
 28      Brands Using To Kalon per
         Justin Seidenfeld, August 2009,
         Native Excel File bearing bates
         number CBUSO018369;
         previously marked as DeVere
         Deposition Ex. 111.
 29      Letter from Andy Beckstoffer to
         Fred Schrader dated January 9,
         2012, re: To Kalon Block E‐1,
         bearing bates number BV0677,
         and previously marked as
         Beckstoffer Depo. Ex. 92


                                                          3
                               TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
              Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 7 of 44




TX No.       Trial Exhibit Description       Sponsoring       Identification   Stipulation   Objection     Date
                                              Witness         Only, Not for     to Admit                 Admitted
                                                                Admission
 30      Letter from Schrader to Andy
         Beckstoffer dated March 19,
         2012 bearing bates numbers BV
         0674‐675, previously marked as
         Beckstoffer Depo. Ex. No. 91.
 31      December 17, 2013 Strategy
         Meeting Notes, bates
         numbered CBUSO00406‐408,
         previously marked as Workman
         Depo. Ex. No. 55
 32      The Reserve 2016, Robert
         Mondavi Winery bates labeled
         CBUSO06640‐59, previously
         marked as Workman Depo. Ex.
         No. 49.


 33      Tasting Notes, 2016 I Block To
         Kalon Vineyard Fume Blanc,
         Robert Mondavi Winery,
         previously filed as Exhibit 50 to
         the Declaration of Farah Bhatti
         in Support of Motion for
         Preliminary Injunction
 34      E‐mail string between Sam
         Glaetzer and Andy Beckstoffer,
         dated October 19, 2017, re:
         Beckstoffer/Constellation Grape
         Contract/ToKalon Wine Co ‐
         discussion and proposal recap,
         previously marked as
         Beckstoffer Depo. Ex. No. 82.
 35      Beckstoffer Vineyards 2017 To
         Kalon Sublicensees, bearing
         bates number CBUSO007197,
         previously marked as Seethoff
         Depo. Ex. No. 36
 36      Document entitled "Robert
         Mondavi Winery Brand Value
         Monitoring" dated July 2018,
         bearing bates numbers
         CBUS001972‐76, previously
         marked as DeVere Depo. Ex. No.
         27.

                                                          4
                               TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
              Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 8 of 44




TX No.      Trial Exhibit Description      Sponsoring       Identification   Stipulation   Objection     Date
                                            Witness         Only, Not for     to Admit                 Admitted
                                                              Admission
 37      E‐mail from Graeme MacDonald
         to Sally Campion et al, dated
         August 20, 2018, re: To Kalon
         Sales, bearing bates numbers
         CBUSO000367, previously
         marked as Seethoff Depo. Ex.
         No. 37
 38      Letter from Lonette Merriman
         to Andy Beckstoffer dated
         September 18, 2018 re
         Settlement and License
         agreements, bearing bates
         numbers BV0392‐411, and
         previously marked as
         Beckstoffer Depo. Ex. No. 84.
 39      Constellation Brands To Kalon
         Vineyard Council Innovation,
         dated September 21, 2018,
         previously marked as DeVere
         Depo. Ex. No. 25
 40      Letter from Kevin Block to
         Lonette Merriman dated
         September 27, 2018, bearing
         bates numbers CBUSO07143‐
         7144, previously marked as
         DeVere Deposition Ex. 102.
 41      Letter from Lonette Merriman
         to Kevin Block dated October 4,
         2018, bearing bates numbers
         CBUSO07139‐7141; previously
         marked as DeVere Deposition
         Ex. 103.
 42      E‐mail from Michelle Perry to
         Glenn Workman, et al, dated
         October 5, 2018, attaching
         Brand Value Monitoring report,
         bearing bates numbers
         CBUSO001971‐2118, and
         previously marked as Workman
         Depo. Ex. No. 57
 43      Letter from Kevin Block to
         Lonette Merriman dated
         October 10, 2018, bearing bates
         numbers CBUSO007194‐7195;


                                                        5
                             TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
              Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 9 of 44




TX No.      Trial Exhibit Description       Sponsoring       Identification   Stipulation   Objection     Date
                                             Witness         Only, Not for     to Admit                 Admitted
                                                               Admission
         previously marked as DeVere
         Deposition Ex. 104.
 44      Letter from Kevin Block to
         Lonette Merriman dated
         October 16, 2018, bearing bates
         numbers CBUSO007150‐7152;
         previously marked as DeVere
         Deposition Ex. 105.
 45      Letter from Andrew Beckstoffer
         to Schrader Cellars dated
         November 2, 2018, bearing
         bates numbers CBUSO7175‐
         7177; previously marked as
         DeVere Deposition Ex. 106.
 46      Robert Mondavi Winery
         Competitor Wine Analysis:
         Schrader, dated November 11,
         2018; bearing bates numbers
         CUBSO018391; previously
         marked as DeVere Deposition
         Ex. 108.
 47      E‐mail string between Lonette
         Merriman and Kevin Block,
         dated November 27, 2018,
         bearing bates numbers
         CBUSO07145‐7146; previously
         marked as DeVere Deposition
         Ex. 107.
 48      Letter from Andy Beckstoffer to
         Scott Warren dated January 28,
         2019 re: license agreement,
         bates numbered BV541‐543,
         and previously marked as
         Beckstoffer Depo. Ex. No. 88.
 49      Constellation Brands Press
         Release, Announcing the Launch
         of To Kalon Vineyard Company,
         May 29, 2019, previously filed
         as Exhibit 51 to the Declaration
         of Farah Bhatti in Support of
         Motion for Preliminary
         Injunction




                                                         6
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 10 of 44




TX No.       Trial Exhibit Description       Sponsoring       Identification   Stipulation   Objection     Date
                                              Witness         Only, Not for     to Admit                 Admitted
                                                                Admission
 50      E‐mail string from Aly Wente to
         Glenn Workman et al., dated
         June 11, 2019 bearing bates
         numbers CBUSO002256‐73, and
         previously marked as Workman
         Depo. Ex. No. 58.
 51      E‐mail from Mel Owen to
         Lonette Merriman dated July
         19, 2019 re: To Kalon Vineyard
         Co. Highest Beauty New Marks,
         bates numbered BV0427‐428,
         previously marked as Seethoff
         Depo. Ex. No. 41.
 52      Constellation's First
         Supplemental Response to
         TVH's Request for Production of
         Documents, Set One
         (Infringement Case); March 12,
         2020; previously marked as
         Baron Deposition Ex. 116
 53      Constellation's Third
         Supplemental Response to
         TVH's Interrogatories
         (Infringement Case), June 2,
         2020; previously marked as
         Baron Deposition Ex. 115.
 54      Constellation Brands Fourth
         Supplemental Response to
         TVH's Interrogatories, Set One,
         December 13, 2019, Previously
         Marked as de Vere Deposition
         Ex. 17
 55      Bottling Records by Block Detail,
         bates numbered
         CUSBO0007112, previously
         marked as DeVere Depo. Ex. No.
         18
 56      To Kalon map, bearing bates
         number CBUSO7111, previously
         marked as DeVere Depo. Ex. No.
         19
 57      Map, previously marked as
         DeVere Depo. Ex. No. 21



                                                          7
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 11 of 44




TX No.       Trial Exhibit Description      Sponsoring       Identification   Stipulation   Objection     Date
                                             Witness         Only, Not for     to Admit                 Admitted
                                                               Admission
 58      RMFF Map, bearing bates
         numbers CBUSO006985,
         previously marked as deVere
         Depo. Ex. No. 22
 59      Map, bates numbered BV 0429,
         previously marked as
         Beckstoffer Depo. Ex. No. 83
 60      Schrader Original Tokalon
         Vineyard Beckstoffer Cabernet
         Sauvignon 2000 Initial Offering,
         bearing bates labels BV0621‐
         627, and previously marked as
         Beckstoffer Depo. Ex. No. 90
 61      Wine Advocate Search Results
         for To Kalon, bearing bates
         numbers CBUSO017755‐17762;
         previously marked as DeVere
         Deposition Ex. 110.
 62      CBI Scores, Native Excel File
         bearing bates number
         CUBSO018368; previously
         marked as DeVere Deposition
         Ex. 112.
 63      Multiple Year Vineyard
         Designate Grape Contract
         (Acreage Minimum) between
         Beckstoffer Vineyards and
         Schrader Cellars, dated March
         10, 2014, bearing bates
         numbers BV0485‐0494;
         previously marked as DeVere
         Deposition Ex. 113
 64      To Kalon History, bearing bates
         numbers CBUSO015921‐15926
         previously marked as
         Cadamatre Deposition Ex. 141.
 65      Excerpt from RMW Brand Value
         Monitoring, bates numbered
         CBUSO002006, previously
         marked as Seethoff Depo. Ex.
         No. 40
 66      Image of 2014 Paul Hobbs
         Cobernet Sauvignon,


                                                         8
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 12 of 44




TX No.       Trial Exhibit Description       Sponsoring       Identification   Stipulation   Objection     Date
                                              Witness         Only, Not for     to Admit                 Admitted
                                                                Admission
         Beckstoffer To Kalon Vineyard,
         previously marked as Reibstein
         Depo. Ex. No. 68
 67      Image of 2012 Realm Cellars
         Beckstoffer To Kaon, previously
         marked as Reibstein Depo. Ex.
         No. 69
 68      Image of 2016 Schrader
         Cabernet Sauvignon, previously
         marked as Reibstein Depo. Ex.
         No. 70
 69      2015 Cabernet Sauvignon
         Reserve ‐ To Kalon Vineyard
         winemaker's notes, previously
         marked as Reibstein Depo. Ex.
         No. 71.
 70      To Kalon Vineyard Company,
         Highest Beauty, previously filed
         as Exhibit 52 to the Declaration
         of Farah Bhatti in Support of
         Motion for Preliminary
         Injunction
 71      Image of To Kalon Vineyard
         Company Highest Beauty,
         previously filed as Exhibit 56 to
         the Declaration of Farah Bhatti
         in Support of Motion for
         Preliminary Injunction
 72      Introducing To Kalon, To Kalon
         Vineyard webpage printout,
         previously filed as Exhibit L to
         the First Amended Complaint
 73      Robert Mondavi Winery: Our
         Vineyards, Website Printout,
         Previously filed as Exhibit M to
         the First Amended Complaint
 74      Map, previously marked as
         Nickel Depo. Ex. No. 1016
 75      Map of the Napa Valley in 1950,
         excerpt from Bottled Poetry by
         James L Lapsley, previously
         marked as Nickel Depo. Ex. No.
         1029


                                                          9
                               TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 13 of 44




TX No.      Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                            Witness      Only, Not for     to Admit                 Admitted
                                                           Admission
 76      COGS Spreadsheet for 2016 To
         Kalon Vineyard Company
         Highest Beauty Cabernet
         Sauvignon Tio, bearing bates
         number CBUSO07109,
         previously marked as Bhatt
         Depo. Ex. No. 10
 77      Spreadsheet print out, bates
         numbered CBUSO007107,
         previously marked as Bhatt
         Depo. Ex. No. 11
 78      Spreadsheet print out, bates
         numbered CBUSO007110,
         previously marked as Bhatt
         Depo. Ex. No. 12
 79      Spreadsheet print out entitled
         "RMW Financials" previously
         marked as Bhatt Depo. Ex. No. 3

 80      Spreadsheet print out, bates
         numbered CBUSO006185,
         previously marked as Bhatt
         Depo. Ex. No. 4
 81      Robert Mondavi Winery Cost
         Breakdown for FY2020 and
         FY2021, bates numbered
         CBUSU007046, previously
         marked as Bhatt Depo. Ex. No. 5
 82      Spreadsheet print out, bates
         numbered CBUSO007105,
         previously marked as Bhatt
         Depo. Ex. No. 7
 83      Spreadsheet print out, bates
         numbered CBUSO007106,
         previously marked as Bhatt
         Depo. Ex. No. 8
 84      Spreadsheet print out, bates
         numbered CBUSO007108,
         previously marked as Bhatt
         Depo. Ex. No. 9
 85      TVH 2015 Block 8 Cabernet,
         Image (Front Label), bearing
         bates number TVH_00000003



                                                    10
                             TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 14 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
 86      TVH 2015 Block 8 Cabernet,
         Image Back Label), bearing
         bates number TVH_00000004
 87      TVH 2015 Cabernet Sauvignon,
         Image (Front Label), bearing
         bates number CBUSO017395
 88      TVH 2015 Cabernet Sauvignon,
         Image (Back Label), bearing
         bates number TVH_00007898
 89      TVH 2015 Cabernet Sauvignon,
         Image (Back Label), bearing
         bates number TVH_00007900
 90      TVH 2015 Cabernet Sauvignon,
         Image (Back Label), bearing
         bates number TVH_00007901
 91      Spreadsheet, TVH.2014‐
         2019v.1.xls, produced in native
         at TVH_00007902
 92      Spreadsheet,
         TVH.Sales.Detail.v.2.xls,
         produced in native at
         TVH_00007903
 93      Spreadsheet, Truvi.2015‐
         2018.xls, produced in native at
         TVH_00007904
 94      Spreadsheet, TVH.ecellar.2014‐
         2015.xls, produced in native at
         TVH_00007905
 95      Spreadsheet, Wholesale ‐2014‐
         2018.xls, produced in native at
         TVH_00007908
 96      Spreadsheet, 2020 Direct Sales,
         TVH.DTC.1.1.2019‐
         5.31.2020.xls, produced in
         native at TVH_00007909
 97      Spreadsheet, Whole Distributor,
         TVH.WH‐Dist.1.1.2019‐
         5.31.2019.xlsx, produced in
         native at TVH_00007910
 98      Beckstoffer Vineyards, Hertitage
         Vineyards, Wines, print out,
         previously identified as



                                                     11
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 15 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
         Cadamatre Rebuttal Report Ex.
         E.
 99      Robert Mondavi Winery
         Correspondence (3/3/1995
         through 10/20/1995) regarding
         Jacobs 1995 Interviews of
         Mondavi Family for Robert
         Mondavi Winery Oral History
         Project, bearing bates numbers
         TVH_00007934‐7955
 100     Copy of Original Transcript of
         Installment 4 of Jacobs’ 1995
         Interview Session with Robert
         Mondavi, with Jacobs’
         handwritten edits (Bearing
         Bates Nos. KJW058 to KJW075,
         incl.), bearing bates numbers
         TVH_00007956‐7973
 101     Audio Recording of Installment
         4 of Jacobs 1995 Interview
         session with Robert Mondavi
         (KJW189), produced in native
         and bearing bates number
         TVH_00007974
 102     Transcript of Audio Recording
         (KJW 189) of Installment 4 of
         Jacobs 1995 Interview of Robert
         Mondavi (CSR Transcribed
         March 6, 2020), bearing bates
         numbers TVH_00007975‐8008
 103     Transcript of Compilation of
         Jacobs’ 1995 Interview of R.G.
         Mondavi, with Jacobs’
         handwritten edits, bearing
         bates numbers TVH_00008009‐
         8044
 104     Certificate of Attorney
         Authenticating Tape 4‐B
         Transcript and Audio Tape 4‐B,
         filed February 28, 2020, bearing
         bates numbers TVH_00008047‐
         8048




                                                     12
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 16 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
 105     Declaration of Kathryn J. Winter
         Authenticating Tape 4‐B
         Transcript and Audio Tape 4‐B,
         filed February 28, 2020, bearing
         bates numbers TVH_00008049‐
         8051
 106     Stipulation Regarding Subpoena
         Served on Kathryn J.Winter,
         filed February 28, 2020, bearing
         bates numbers TVH_00008052‐
         8055
 107     Certificate of Service for
         Stipulation Regarding Subpoena
         Served on Kathryn J. Winter,
         Declaration of Kathryn J.
         Winter, Certificate of Attorney
         Authenticating Tape 4‐B
         Transcript and Audio Tape 4‐B,
         filed Feburary 28, 2020, bearing
         bates numbers, bearing bates
         numbers TVH_00008045‐8046
 108     License Agreement, dated
         August 8, 2003 between Robert
         Mondavi Winery and
         Beckstoffer Vineyards II bearing
         bates numbers CBUSO006179
         to CBUSO006184; Reidl
         Declaration Ex. A
 109     One‐Year Grape Purchase
         Agreement between
         Beckstoffer Vineyard and
         Schrader Cellars, bearing bates
         numbers BV0375‐0381. Reidl
         Declaration Ex. E.
 110     October 14, 2010 Letter from
         Andrew Beckstoffer to Fred
         Schrader enclosing One‐Year
         Grape Purchase Agreement,
         bearing bates number BV0374.
         Reidl Declaration Ex. E.
 111     Multiple Year Vineyard
         Designate Grape Contract
         (Acreage Mininum) between
         Beckstoffer Vineyards and


                                                     13
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 17 of 44




TX No.      Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                            Witness      Only, Not for     to Admit                 Admitted
                                                           Admission
         Schrader Cellars, March 10,
         2014, bearing bates numbers
         BV0485‐0494, Reidl Declaration
         Ex. E.
 112     Multiple Year Vineyard
         Designate Grape Contract
         (Acreage Minimum) dated
         November 26, 2008, bearing
         bates numbers BV0498‐0507;
         Reidl Declaration Ex. E.
 113     Multiple Year Vineyard
         Designate Grape Contract,
         Amendment #1, bearing bates
         numbers BV0511‐0512; Reidl
         Declaration Ex. E
 114     Multiple Year Vineyard
         Designate Grape Contract dated
         March 26, 2003, bearing bates
         numbers BV0513‐0518; Reidl
         Declaration Ex. E
 115     One‐Year Grape Purchase
         Agreement between
         Beckstoffer Vineyard II and
         Schrader Cellars dated April 8,
         2009, bearing bates numbers
         BV0526‐0532; Reidl Decl. Ex. E.
 116     One Year Grape Purchase
         Agreement between
         Beckstoffer Vineyard II and
         Schrader Cellars, dated January
         21, 2008, bearing bates
         numbers BV0533‐0539. Reidl
         Declaration Ex. E.
 117     2014 Vision Critical_CBI
         RMW_Report.pptx, bearing
         bates number CBUSO015950‐
         15991
 118     2020 RMW Insights Guide FINAL
         01 31 2020.pptx, bearing bates
         numbers CBUSO015992‐16059
 119     2016 Brand Equity
         Tracking_Luxury Simi RMW
         Meiomi.pptx, bearing bates
         numbers CBUSO016061‐16147

                                                    14
                             TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 18 of 44




TX No.      Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                            Witness      Only, Not for     to Admit                 Admitted
                                                           Admission
 120     2008 RM Print Ad_Report.ppt,
         bearing bates numbers
         CBUSO016148‐16239
 121     2008 Centerra RMPS & RMW
         Packaging Report.doc, bearing
         bates numbers CBUSO016240‐
         16247
 122     2017 LUXURY BRANDS Tracking
         Report FINAL.pptx, bearing
         bates numbers CBUSO016248‐
         16284
 123     2020 Consumer Power Play
         Final Report _2_26_20
         REV4.pptx, bearing bates
         numbers CBUSO016285‐16498
 124     2010 IIM RMW Woodbridge
         Print Qual Report.doc, bearing
         bates numbers CBUSO016499‐
         16508
 125     2009_RMW & RMPS Packaging
         Qual.pdf, bearing bates
         numbers CBUSO016509‐16531
 126     2010 PRS RMW Packaging
         Report.ppt, bearing bates
         numbers CBUSO016532‐16594
 127     2016 Luxury Institute Research‐
         CBI Premium Wines and
         Genome‐Comparative Deck.pdf,
         bearing bates numbers
         CBUSO016595‐16678
 128     2018 Luxury Wine Brand
         Tracking.pptx, bearing bates
         numbers CBUSO016679‐16699
 129     2019 Luxury Wine Brand 2018
         Brand Tracking Report
         FINAL.pptx, bearing bates
         numbers CBUSO16713‐16735
 130     2016 Constellation Wine ‐
         LUXURY BRANDS Full Report ‐
         .pptx, bearing bates numbers
         CBUSO016756‐16789
 131     2018 Luxury Wine Brand
         Tracking Mar 2018.pptx,


                                                    15
                             TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 19 of 44




TX No.      Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                            Witness      Only, Not for     to Admit                 Admitted
                                                           Admission
         bearing bates numbers
         CBUSO016971‐16991
 132     2019 RMW Kelton_Robert
         Mondavi_Brand Perceptions
         and Opportunities.pdf, bearing
         bates numbers CBUSO016992‐
         17074
 133     Photo of Three TVH Wine
         Bottles: 2015 Block 5, 2015
         Block 8, 2015 Cabernet
         Sauvignon, bearing bates
         number TVH_00007922
 134     Photo of TVH 2015 Block 5
         (back), bearing bates number
         TVH_00007923
 135     Photo of TVH 2015 Block 5
         (close up), bearing bates
         number TVH_00007924
 136     Photo of TVH 2015 Block 5
         (front), bearing bates number
         TVH_00007925
 137     Photo of TVH 2015 Block 5
         (Front), bearing bates number
         TVH_00007926
 138     Photo of TVH 2018 Block 8
         (back), bearing bates number
         TVH_00007927
 139     Photo of TVH 2015 Block 8
         (back), bearing bates number
         TVH_00007928
 140     Photo of TVH 2015 Block 8
         (front), bearing bates number
         TVH_00007929
 141     Photo of TVH 2015 Block 8
         (front), bearing bates number
         TVH_00007930
 142     Photo of TVH 2015 Cabernet
         Sauvignon (back), bearing bates
         number TVH_00007931
 143     Photo of TVH 2015 Cabernet
         Sauvignon (back), bearing bates
         number TVH_00007932




                                                    16
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 20 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
 144     Photo of TVH 2015 Cabernet
         Sauvignon (front), bearing bates
         number TVH_00007933
 145     USPTO, Trademark Registration:
         Atlas Peak, bearing bates
         numbers TVH_00008180‐8181
 146     USPTO, Trademark Registration:
         Domaine Carneros, bearing
         bates numbers TVH_00008182‐
         8183
 147     USPTO, Trademark Registration:
         Rutherford Reserve, bearing
         bates numbers TVH_00008184‐
         8185
 148     USPTO, Trademark Registration:
         Stags' Leap, bearing bates
         numbers TVH_00008186‐8187
 149     USPTO, Trademark Registration:
         Wild Horse, bearing bates
         numbers TVH_00008188‐8189
 150     27 CFR 9.117, Stags Leap AVA,
         bearing bates numbers
         TVH_00008126‐8127
 151     27 CFR 9.123, Mt. Veeder AVA,
         bearing bates numbers
         TVH_00008128‐8130
 152     27 CFR 9.124, Wild Horse Valley
         AVA, bearing bates numbers
         TVH_00008131‐8133
 153     27 CFR 9.133, Rutherford AVA,
         bearing bates numbers
         TVH_00008134‐8136
 154     27 CFR 9.134, Oakville AVA,
         bearing bates numbers
         TVH_00008137‐8139
 155     27 CFR 9.140, Atlas Peak AVA,
         bearing bates numbers
         TVH_00008140‐8142
 156     27 CFR 9.143, Spring Mountain
         District AVA, bearing bates
         numbers TVH_00008143‐8144
 157     27 CFR 9.149, St. Helena AVA,
         bearing bates numbers
         TVH_00008145‐8147

                                                     17
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 21 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
 158     27 CFR 9.154, Chiles Valley AVA,
         bearing bates numbers
         TVH_00008148‐8150
 159     27 CFR 9.160, Yountville AVA,
         bearing bates numbers
         TVH_00008151‐8153
 160     27 CFR 9.161, Oak Knoll District
         of Napa Valley AVA, bearing
         bates numbers TVH_00008154‐
         8156
 161     27 CFR 9.166, Diamond
         Mountain District, AVA, bearing
         bates numbers TVH_00008157‐
         8159
 162     27 CFR 9.209, Calistoga AVA,
         bearing bates numbers
         TVH_00008160‐8162
 163     27 CFR 9.223, Coombsville AVA,
         bearing bates numbers
         TVH_00008163‐8165
 164     27 CFR 9.23, Napa Valley AVA,
         bearing bates numbers
         TVH_00008166‐8167
 165     27 CFR 9.32, Los Carneros AVA,
         bearing bates numbers
         TVH_00008168‐8170
 166     27 CFR 9.94, Howell Mountain
         AVA, bearing bates numbers
         TVH_00008171‐8172
 167     COLA ‐ B Cellars Petite Sirah
         2018, bearing bates numbers
         TVH_00008173‐8175
 168     COLA ‐ Paul Hobbs Cabernet
         Sauvignon Beckstoffer ‐ To
         Kalon 2000, bearing bates
         number TVH_00008176
 169     COLA ‐ Schrader LPV 2011
         Beckstoffer Las Piedras
         Vineyard, bearing bates
         numbers TVH_00008177‐8179
 170     COLA ‐ Alpha Omega Cabernet
         Sauvignon, 2011, bearing bates
         numbers TVH_00008092‐8094



                                                     18
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 22 of 44




TX No.      Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                            Witness      Only, Not for     to Admit                 Admitted
                                                           Admission
 171     COLA ‐ Atlas Peak Cabernet
         Sauvignon 2009, bearing bates
         numbers TVH_00008095‐8097
 172     COLA ‐ Carter Cellars
         Beckstoffer To Kalon Vineyard,
         2009, bearing bates numbers
         TVH_00008098‐8100
 173     COLA ‐ Grand Napa Vineyards
         Cabernet Sauvignon, 2015,
         bearing bates numbers
         TVH_00008101‐8103
 174     COLA ‐ Paul Hobbs Cabernet
         Sauvignon Beckstoffer To Kalon
         Vineyard, 2008, bearing bates
         numbers TVH_00008104‐8106
 175     COLA ‐ Porter Family Vineyards,
         Cabernet Sauvignon Atlas Peak
         Vineyard 2007, bearing bates
         numbers TVH_00008107‐8109
 176     COLA ‐ Purlieu Beckstoffer To
         Kalon Vineyard Napa Valley
         Cabernet Sauvignon 2011,
         bearing bates numbers
         TVH_00008110‐8112
 177     COLA ‐ Robert Mondavi Winery
         The Reserve Cabernet
         Sauvignon To Kalon Vineyard
         2014, bearing bates numbers
         TVH_00008113‐8115
 178     COLA ‐ Schrader RBS 2009
         Beckstoffer To Kalon Vineyard,
         bearing bates numbers
         TVH_00008116‐8118
 179     COLA ‐ Schrader 2009
         Beckstoffer To Kalon Vineyard,
         bearing bates numbers
         TVH_00008119‐8121
 180     COLA ‐ Bergstrom Wines 2012
         Shea Vineyard, bearing bates
         numbers TVH_00008122‐8124
 181     COLA ‐ Wild Horse 2006
         Cabernet Sauvignon, bearing
         bates number TVH_00008125


                                                    19
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 23 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
 182     Eugene L. Sullivan to Hamilton
         W. Crabb, Deeds, January 28,
         1868, bearing bates numbers
         TVH00005073‐5074
 183     Field Notes Subdivision Survey,
         1868, bearing bates numbers
         TVH00005270‐5278;
         Miltenberger Decl. Exh. IIIII
 184     Letter from "Fides" Early
         Pioneers, San Francisco
         Examiner, February 4, 1869,
         bearing bates numbers
         TVH00005279‐5284;
         Miltenberger Decl. Exh. I
 185     Map of Township 7 Degrees
         North, June 10, 1869, bearing
         bates number TVH00005285;
         Miltenberger Decl. Exh. I
 186      Napa County Map, August
         12,1876, Geo. G. Lyman and SR
         Throckmorton, Jr., bearing
         bates numbers TVH00005082‐
         5083; Miltenberger Decl. Exh.
         EEEEE
 187     Illustrations of Napa County p.
         8, published 1878, bearing
         bates numbers TVH00005091‐
         5093; Miltenberger Decl. Exh.
         VVV
 188     Illustrations of Napa County, p.
         18, published 1878, bearing
         bates numbers TVH00005094‐
         5096; Miltenberger Decl. Exh.
         VVV
 189     Illustrations of Napa County,
         page 6, published 1878, bearing
         bates numbers TVH00005289‐
         5290; Miltenberger Decl. Exh.
         VVV
 190     Eliza G. Yount to HW Crabb,
         Deed, HW Crabb, October 20,
         1879, bearing bates number
         TVH00005102



                                                     20
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 24 of 44




TX No.       Trial Exhibit Description       Sponsoring    Identification   Stipulation   Objection     Date
                                              Witness      Only, Not for     to Admit                 Admitted
                                                             Admission
 191     1881 Map of Central Portion of
         Napa Valley, bearing bates
         numbers TVH00005118‐5119;
         Miltenberger Decl. Exh. PPPP
 192     Illustrated History of Napa and
         Lake Counties, dated November
         1881, previously marked as
         Miltenberger Depo Ex. No. 1037
 193     The Vintage of '81, St. Helena
         Star, November 4, 1881, bearing
         bates numbers TVH00005315‐
         5320; Miltenberger Decl. Exh.
         PP
 194     Among the Wine Makers, St.
         Helena Star, November 11,
         1882, bearing bates numbers
         TVH00005126‐5133 ;
         Miltenberger Decl. Exh. QQ
 195     Chiles Valley, Descriptive Letter
         from Prof. Husmann, Napa
         Register, April 17, 1885, bearing
         bates numbers TVH00005331‐
         5337; Miltenberger Decl. Exh. II
 196     To Kalon Vineyard Ad, San
         Francisco Merchant, December
         18, 1885, bearing bates number
         TVH00005137; Miltenberger
         Decl. Exh. A
 197     To Kalon Vineyard Ad, Pacific
         Rural Press, December 19, 1885,
         bearing bates number
         TVH00005138; Miltenberger
         Decl. Exh. JJ
 198     Viticultural, St. Helena Star,
         August 6, 1886, bearing bates
         numbers TVH00005139‐5141;
         Miltenberger Decl. Exh. RR
 199     Book and Job Printer, F.
         Pohndorff, The Sunday Herald,
         September 19, 1886, bearing
         bates number TVH_0000 8056
 200     Deed, Goodman to Crabb,
         January 8, 1889, bearing bates
         number TVH00005340


                                                      21
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 25 of 44




TX No.       Trial Exhibit Description       Sponsoring    Identification   Stipulation   Objection     Date
                                              Witness      Only, Not for     to Admit                 Admitted
                                                             Admission
 201     California Wine Making,
         Harper's Weekly, March 9,
         1889, bearing bates numbers
         TVH00005341‐5347;
         Miltenberger Decl. Exh. NNNN
 202     Novel Proposition of Crabb, The
         California Wine King; The Critic,
         Washington, District of
         Columbia, July 10, 1890, bearing
         bates numbers JRP0000828‐
         0000830; Miltenberger Decl.
         Exh. J
 203     To Kalon Wines, Pacific Wine
         and Spirit Review, p.6, July 15,
         1890, bearing bates numbers
         JRP0001‐005; Miltenberger
         Decl. Exh. E
 204     Grape and Wine Chat, FK
         Pohndorff, The Sunday Herald,
         December 14, 1890, bearing
         bates number TVH_00008057
 205     To‐Kalon Registered Trademark,
         The Sunday Herald, February
         22, 1891, bearing bates number
         TVH_00008058
 206     Trade Notes, Pacific Wine &
         Spirit Review, March 15, 1891,
         bearing bates numbers
         TVH00005365‐5366;
         Miltenberger Decl. Exh. B
 207     Prominent Wine Men, Pacific
         Wine & Spirit Review, May 4,
         1891, bearing bates numbers
         JRP0006‐0007; Miltenberger
         Decl. Exh. F
 208     "To Kalon," Breeder and
         Sportsman, p. 539, May 7, 1892,
         bearing bates number
         JRP00008; Miltenberger Decl.
         Exh. G
 209     Wine Growers' Union, St.
         Helena Star, August 12, 1892,
         bearing bates numbers


                                                      22
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 26 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
         TVH00005373‐5374;
         Miltenberger Decl. Exh. SS

 210     HW Crabb, of To Kalon Stock
         Farm, Napa Daily Journal,
         January 5, 1893, bearing bates
         number TVH00005181
 211     To Kalon, The Beautiful Century
         Home of Mr. HW Crabb, Napa
         Daily Journal, August 24, 1893,
         bearing bates number
         TVH00005384; Miltenberger
         Decl. Exh. TT
 212     Vineyards in Napa County,
         published 1893, bearing bates
         numbers TVH00005377‐5380;
         Miltenberger Decl. Exh. FF


 213     Report of the Board of State
         Viticultural Commissioners for
         1893‐94, bearing bates
         numbers TVH00005385‐5389;
         Miltenberger Decl. Exh. GG
 214     Among the Farmers, Napa
         Register, July 12, 1895, bearing
         bates number TVH00005395;
         Miltenberger Decl. Exh. KK
 215     HW Crabb on Resistants,
         December 9, 1895, bearing
         bates numbers TVH00005397‐
         5398; Miltenberger Decl. Exh. C
 216     OH Buckman 1895 Napa County
         Map, bearing bates numbers
         TVH00005182‐5183;
         Miltenberger Decl. Exh. FFFFF
 217     Mr. Crabb's Vineyard, October
         9, 1896, bearing bates numbers
         TVH00005399‐5400;
         Miltenberger Decl. Exh. LL
 218     HW Crabb Obituary, March 4,
         1899, Master of To Kalon Ranch
         Passes Away, The San Francisco
         Call, bearing bates numbers


                                                     23
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 27 of 44




TX No.       Trial Exhibit Description       Sponsoring    Identification   Stipulation   Objection     Date
                                              Witness      Only, Not for     to Admit                 Admitted
                                                             Admission
         JRP0009‐0012; Miltenberger
         Decl. Exh. L
 219     HW Crabb Obituary, The
         Record‐Union, March 4, 1899,
         bearing bates number
         JRP00013‐00015; Miltenberger
         Decl. Exh. K
 220     HW Crabb Estate Inventory and
         Appraisement, April 29, 1899,
         bearing bates numbers
         TVH00005193‐5213;
         Miltenberger Decl. Exh. D
 221     Executors' Sale, San Francisco
         Chronicle, May 24, 1899,
         bearing bates numbers
         TVH00005426‐5428
 222     Deeds, Goodman to Churchill,
         June 16, 1899, bearing bates
         numbers TVH00005549‐5550
 223     Important Sales, St. Helena Star,
         June 9, 1899, bearing bates
         numbers JRP0000903‐0000904;
         Miltenberger Decl. Exh. M
 224     Deed, February 2, 1902, bearing
         bates numbers TVH00005560‐
         5562



 225     ES Churchill Obituary, Los
         Angeles Herald, March 29,
         1903, bearing bates numbers
         JRP00016‐00018; Miltenberger
         Decl. Exh. MM
 226     ES Churchill Obituary, March 31,
         1903, Pacific WIne & Spirit
         Review, bearing bates numbers
         TVH00005570‐5572;
         Miltenberger Decl. Exh. H
 227     Deed, Churchill to To Kalon
         Vineyard Company, July 30,
         1903, bearing bates numbers
         TVH00005578‐5581


                                                      24
                               TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 28 of 44




TX No.      Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                            Witness      Only, Not for     to Admit                 Admitted
                                                           Admission
 228     Excerpt from the Evening Star,
         dated November 25, 1907,
         previously marked as
         Miltenberger Depo. Ex. No.
         1037
 229     Interesting Visit to ToKalon
         Where All is Activity, Wine and
         Vine Notes, St. Helena Star,
         October 1, 1909, bearing bates
         number JRP00019;
         Miltenberger Decl. Exh. UU
 230     Improvements at To Kalon
         Vineyard, Wine and Vine Notes,
         St. Helena Star, November 25,
         1910, bearing bates number
         JRP00020; Miltenberger Decl.
         Exh. VV
 231     Institute Has Closed, Napa
         Weekly Journal, October 18,
         1912, bearing bates numbers
         TVH00005596‐5598;
         Miltenberger Decl. Exh. N
 232     Excerpt: To Kalon Spring Water,
         The Weekly Calistogan, August
         9, 1912 (Full Page), bearing
         bates numbers TVH_00008066‐
         8071
 233     Excerpt: To Kalon Spring Water,
         The Weekly Calistogan, August
         9, 1912, bearing bates number
         TVH_00008065‐
 234     Excerpt: To Kalon Spring Water,
         The Weekly Calistogan, October
         25, 1912 (Full Page), bearing
         bates number TVH_00008063‐
         8064
 235     Excerpt: To Kalon Spring Water,
         The Weekly Calistogan, October
         25, 1912, bearing bates number
         TVH_00008062
 236     1912 History of Solano and
         Napa Counties, bearing bates
         numbers TVH00005445‐5460;
         Miltenberger Decl. Exh. HH


                                                    25
                             TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 29 of 44




TX No.      Trial Exhibit Description       Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
 237     Wine and Vine Notes, St. Helena
         Star, May 30, 1913, bearing
         bates number TVH00005600;
         Miltenberger Decl. Exh. WW
 238     List of Awards, Santa Rosa Press
         Democrat, August 21, 1913,
         bearing bates number
         TVH00005601; Miltenberger
         Decl. Exh. NN
 239     Napa Wines at Exposition, Napa
         Journal, June 24, 1915, bearing
         bates numbers TVH00005606‐
         5607; Miltenberger Decl. Exh. O
 240     Successful Affair Held at To‐
         Kalon, St. Helena Star, August
         27, 1915 (First Page), bearing
         bates numbers TVH_00008077
 241     Successful Affair Held at To‐
         Kalon, St. Helena Star, August
         27, 1915 (Second Page), bearing
         bates numbers TVH_00008078
 242     Death of W.T. Johnson, Napa
         Daily Journal, October 23, 1915,
         bearing bates number
         TVH_00008076
 243     1915 Napa County Map, bearing
         bates numbers TVH00005602‐
         5605; Miltenberger Decl. Exh.
         WWW
 244     Miss Churchill's Wedding,
         Oakland Tribune, April 10, 1916,
         bearing bates number
         TVH_00008080
 245     Miss Churchill's Wedding,
         Oakland Tribune, May 3, 1916,
         bearing bates number
         TVH_00008081
 246     To Kalon Vineyards In Family
         Dispute, Riverside Daily Press,
         August 24, 1916, bearing bates
         number JRP00021;
         Miltenberger Decl. Exh. OO




                                                     26
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 30 of 44




TX No.       Trial Exhibit Description       Sponsoring    Identification   Stipulation   Objection     Date
                                              Witness      Only, Not for     to Admit                 Admitted
                                                             Admission
 247     "Suit is Filed by Mother Against
         Son for Fraud" San Francisco
         Chronicle, August 24, 1916,
         bearing bates numbers
         JRP00022‐25; Miltenberger
         Decl. Exh. IIII
 248     Hans Hansen Hurt (on To Kalon
         lane), St. Helena Star, December
         29, 1916, bearing bates number
         TVH_00008079
 249     Excerpt: "To Kalon Ranch", San
         Francisco Examiner, May 15,
         1917, bearing bates numbers
         TVH_00008082
 250     "Churchill Case is Settled" Napa
         Daily Journal, June 16, 1917,
         bearing bates numbers
         JRP00026‐00027; Miltenberger
         Decl. Exh. P
 251     Real Estate Deals, To Kalon
         Ranch, Napa Journal, December
         28, 1918, bearing bates number
         TVH_00008083
 252     Oakville Happenings, To Kalon
         Ranch, St. Helena Star, February
         21, 1930, bearing bates
         numbers TVH_00008084
 253     Churchills Dispose of Valuable
         Property, December 30, 1933,
         bearing bates numbers
         JRP000028‐00029; Miltenberger
         Decl. Exh. Q
 254     Victim of Fearful Accident, St.
         Helena Star, March 30, 1934,
         bearing bates number
         TVH_00008085
 255     St. Helena Items Briefly Related,
         Weekly Calistogan, January 12,
         1934, bearing bates numbers
         TVH00005684‐5688
 256     Void Sale of Fine Acreage for
         $200,000, Napa Journal,
         February 14, 1934, bearing
         bates numbers JRP000030‐

                                                      27
                               TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 31 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
         000031; Miltenberger Decl. Exh.
         R

 257     Letter from To Kalon Vineyard
         to Bureau of Industrial Alcohol,
         March 9, 1934, bearing bates
         numbers TVH00005691‐5695
 258     Decree Quieting Title, March
         26, 1934, bearing bates
         numbers TVH00004477‐4479
 259     Bureau of Internal Revenue to
         ToKalon Vineyards, April 16,
         1935, bearing bates numbers
         TVH00005703‐5708
 260     Refosco (Crabb's Black
         Burgandy), Wines and Vines,
         April 1937, bearing bates
         numbers TVH00005214‐5217
 261     Excerpt: Twenty‐Five Years Ago
         Today, To Kalon Spring Water,
         Napa Valley Register, August 9,
         1937, bearing bates number
         TVH_00008072
 262     1938 Soil Survey of the Napa
         Area, bearing bates number
         TVH00005461; Miltenberger
         Decl. Exh. KKKKK
 263     Marriage Licenses, Ewing‐Hess,
         To Kalon Ranch, Napa Journal,
         May 14, 1943, bearing bates
         number TVH_00008086
 264     Deed, Churchill to Stelling Jr.
         July 19, 1943, bearing bates
         numbers TVH00005784‐5787
 265     1,700 Acre McGill Ranch in
         Napa County is Sold,
         Sacramento Bee, March 27,
         1944
 266     Martin Stelling Buys Large
         McGill Ranch, St. Helena Star,
         March 31, 1944, bearing bates
         numbers JRP000035‐0036;
         Miltenberger Decl. Exh. S


                                                     28
                               TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 32 of 44




TX No.       Trial Exhibit Description     Sponsoring    Identification   Stipulation   Objection     Date
                                            Witness      Only, Not for     to Admit                 Admitted
                                                           Admission
 267     Vines in the Sun, Idwal Jones,
         1949, bearing bates numbers
         JRP000037‐000301;
         Miltenberger Decl. Exh. OOOO
 268     Swiss Colony, San Francisco
         Chronicle, February 8, 1951,
         bearing bates numbers
         JRP0000302‐0000304;
         Miltenberger Decl. Exh. JJJJ
 269     Buy To‐Kalon, St. Helena Star,
         February 8, 1951, bearing bates
         number TVH_00008087
 270     George Rogers Dies in Upvalley,
         Napa Valley Register, October
         16, 1952, bearing bates number
         TVH_00008088
 271     News of 25 Years Ago, Napa
         Valley Register, May 23, 1953,
         bearing bates number
         TVH_00008090
 272     Two Sections Near Oakville
         Change Hands, Napa Valley
         Register, September 29, 1953,
         bearing bates numbers
         TVH_00008091
 273     Schoch Buys Big Vineyard
         Acreage, St. Helena Star,
         October 1, 1953, bearing bates
         number TVH_00008089
 274     St. Helena Star, February 24,
         1955, bearing bates number
         TVH0004629


 275     Farm News, Agriculture
         Extension Service; St. Helena
         Star, February 24, 1955;
         JRP0000305‐000306;
         Miltenberger Decl. Exh. XX
 276     Battle Rages Over Napa Valley
         Quarry Truck Road, San
         Francisco Examiner, November
         2, 1959, bearing bates number
         TVH_00008074

                                                    29
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 33 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
 277     County To Remodel Entrance to
         ToKalon Church, Napa Valley
         Register, May 25, 1961, bearing
         bates number TVH_00008075
 278     Krug Buys Vineyard ‐$1.3M,
         Santa Rosa Press Democrat,
         January 1, 1962, bearing bates
         number TVH00004631


 279     Krug Buys Old Rival, San
         Francisco Chronicle, January 19,
         1962, bearing bates number
         JRP0000307; Miltenberger Decl.
         Exh. KKKK
 280     Krug Buys Old Rival, San
         Francisco Chronicle, January 19,
         1962, bearing bates numbers
         JRP0000308‐309; Miltenberger
         Decl. Exh. T
 281     The New Vineyard, Bottles and
         Bins, Volume XIV, April 1962,
         bearing bates numbers
         TVH00004633‐4634
 282     Excerpt: Twenty‐Five Years Ago
         Today, To Kalon Spring Water,
         Napa Valley Register, August 4,
         1962, bearing bates number
         TVH_00008073
 283     Our County Offers Variety of
         Beauty, Lura L. Frati, The
         Petaluma Argus Courier,
         November 20, 1962, bearing
         bates number JRP0000310‐
         000311; Miltenberger Decl. Exh.
         U
 284     Wines in the Traditional
         Manner, Pacific Coast Review,
         December 1963, bearing bates
         numbers TVH00004635‐4638
 285     Ambassadors of Wine, Bottles
         and Bins, October 1964, bearing
         bates numbers TVH00004639‐
         4640

                                                     30
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 34 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
 286     St. Helena...A HIstory, St.
         Helena Star, November 25,
         1965, bearing bates number
         JRP0000313; Miltenberger Decl.
         Exh. ZZ
 287     Wine Institute Letter to
         Mondavi (Gould), September
         28, 1966, bearing bates
         numbers JRP0000314‐0316;
         Miltenberger Decl. Exh. AAA
 288     Things are Moving at Charles
         Krug, Wines & Vines, Volume
         47, Number 10, October 1966,
         bearing bates numbers
         JRP0000317‐000320;
         Miltenberger Decl. Exh. QQQQ
 289     Trial Begins in Stelling Estate,
         The Napa Register, December 7,
         1966, bearing bates number
         JRP0000321‐0000324;
         Miltenberger Decl. Exh. BBB
 290     Map of Napa Valley in 1950,
         Bottled Poetry, Lapsely, 1966,
         bearing bates numbers
         TVH00005902‐5904;
         Miltenberger Decl. Exh. FFFF
 291     News of 25 Years Ago (To Kalon
         Fire), Napa Register, May 24,
         1967, bearing bates number
         JRP0000312; Miltenberger Decl.
         Exh. YY
 292     Charles Krug Winery, Alex
         Lichine's Encyclopedia of Wines
         & Spirits, 1967, bearing bates
         numbers JRP0000325‐0000331;
         Miltenberger Decl. Exh. RRRR
 293     Charles Krug Winery, Alexis
         Lichine's Encyclopedia of Wines
         & Spirits, 1968, bearing bates
         numbers TVH00004656‐4658




                                                     31
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 35 of 44




TX No.      Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                            Witness      Only, Not for     to Admit                 Admitted
                                                           Admission
 294     Mondavi Purchases 250 Choice
         Acres, Napa Valley Register,
         January 11, 1969, bearing bates
         number JRP0000332‐0000333;
         Miltenberger Decl. Exh. CCC
 295     Mondavi Winery Purchases
         Land, Los Angeles Times,
         January 14, 1969, bearing bates
         numbers JRP0000334‐0000335;
         Miltenberger Decl. Exh. V
 296     Mondavi Winery, San Francisco
         Chronicle, January 14, 1969,
         bearing bates numbers
         JRP0000336‐000338;
         Miltenberger Decl. Exh. LLLL
 297     Big Vineyard Buy in Napa,
         February 1969, bearing bates
         numbers JRP0000339‐342;
         Miltenberger Decl. Exh. III
 298     Partial List of Pre‐Prohibition
         Napa Valley Wine Growers,
         November 23, 1969, bearing
         bates number TVH00004659


 299     Excerpt from the Notes on the
         History of Napa Co. Vit. And
         Wine Making, November 23,
         1969, bearing bates numbers
         JRP0000343‐346; Miltenberger
         Decl. Exh. HHH
 300     Letter from the Wine Institute
         to Gould (Mondavi), August 24,
         1970, bearing bates number
         JRP0000347‐000350;
         Miltenberger Decl. Exh. JJJ
 301     Items pertaining to HW Crabb,
         received on loan from Gould
         (Mondavi), September 24, 1970,
         bearing bates numbers
         TVH00004500‐4502
 302     Items pertaining to HW Crabb,
         received on loan from Gould
         (Mondavi), September 24, 1970,


                                                    32
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 36 of 44




TX No.      Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                            Witness      Only, Not for     to Admit                 Admitted
                                                           Admission
         bearing bates number
         TVH00004664

 303     Items pertaining to HW Crabb,
         received on loan from Gould
         (Mondavi), September 24, 1970,
         bearing bates number
         JRP000351‐000354;
         Miltenberger Decl. Exh. KKK
 304     Vines in the Sun, Idwal Jones,
         1972



 305     Hamilton Walker Crabb, Wine
         Library, September 10, 1973,
         bearing bates numbers
         JRP0000505‐000509;
         Miltenberger Decl. Exh. LLL
 306     Napa, the Winiest County, The
         Wines of America by Leon D.
         Adams, published 1973, bearing
         bates numbers TVH00004665‐
         4685
 307     Wine Making in the Napa
         Valley, Louis M. Martini,
         published 1973, bearing bates
         numbers TVH00004688‐4796
 308     Napa, the Winiest County, The
         Wines of America by Leon D.
         Adams, published 1973, bearing
         bates numbers JRP0000355‐
         000380; Miltenberger Decl. Exh.
         GGGGG
 309     Wine Making in the Napa
         Valley, Louis M. Martini,
         published 1973, bearing bates
         numbers JRP0000381‐489,
         Miltenberger Decl. Exh. DDDDD




                                                    33
                             TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 37 of 44




TX No.      Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                            Witness      Only, Not for     to Admit                 Admitted
                                                           Admission
 310     The heroic builders of yore,
         California Wine, 1973, bearing
         bates numbers JRP0000490‐
         000494; Miltenberger Decl. Exh.
         SSSS
 311     Wines & Vines, Frona Eunice
         Wait, 1973, bearing bates
         numbers JRP0000495‐0000504;
         Miltenberger Decl. Exh. TTTT


 312     California WIneries, Napa
         Valley, Michael Topolos, 1975,
         bearing bates numbers
         JRP000510‐514; Miltenberger
         Decl. Exh. UUUU
 313     The California Wine Book, pp.
         62, 174, Bob Thompson, 1976,
         bearing bates numbers
         JRP0000515‐0000522;
         Miltenberger Decl. Exh. VVVV
 314     Fictitious Business Name
         Statement ‐ To Kalon, Napa
         Valley Register, November 4,
         1977, bearing bates numbers
         JRP0000532‐000534;
         Miltenberger Decl. Exh. DDD
 315     Fictitious Business Name
         Statement ‐ To Kalon, Napa
         Valley Register, November 18,
         1977, bearing bates number
         JRP0000539‐000541;
         Miltenberger Decl. Exh. FFF
 316     Fictitious Business Name
         Statement ‐ To Kalon, Napa
         Valley Register, November 25,
         1977, bearing bates number
         JRP0000542‐0000544;
         Miltenberger Decl. Exh. GGG
 317     Department of Treasury letter
         to Sharon Lieff re To Kalon,
         November 10, 1977, bearing
         bates number JRP000535;
         Miltenberger Decl. Exh. MMM

                                                    34
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 38 of 44




TX No.       Trial Exhibit Description    Sponsoring    Identification   Stipulation   Objection     Date
                                           Witness      Only, Not for     to Admit                 Admitted
                                                          Admission
 318     Fictitious Business Name
         Statement ‐ To Kalon, Napa
         Valley Register, November 11,
         1977, bearing bates numbers
         JRP0000536‐0000538;
         Miltenberger Decl. Exh. EEE
 319     The heroic builders of yore,
         California Wine, Thompson,
         1977, bearing bates numbers
         JRP0000523‐0000531;
         Miltenberger Decl. Exh.
         WWWW
 320     Letter to Tim Mondavi from
         William F. Heintz, March 8,
         1979, bearing bates numbers
         JRP0000545‐0000549;
         Miltenberger Decl. Exh. NNN
 321     Letter to Tim Mondavi from
         William F. Heintz, September
         18, 1979, bearing bates number
         JRP0000550‐0000552;
         Miltenberger Decl. Exh. OOO
 322     Opus One schedule for Mouton
         People, November 7, 1979,
         bearing bates numbers
         JRP0000553‐0000556;
         Miltenberger Decl. Exh. YYY
 323     1979 Robert Mondavi Vineyards
         Map, Soil Types, bearing bates
         numbers JRP0000557‐0000566;
         Miltenberger Decl. Exh. XXX
 324     Letter to Tim Mondavi from
         William Heintz, March 7, 1980,
         bearing bates numbers
         JRP0000567‐0000569;
         Miltenberger Decl. Exh. PPP
 325     The Myths of Estate Bottling,
         The Morning News, April 6,
         1980, bearing bates numbers
         JRP0000575‐0000578;
         Miltenberger Decl. Exh. W




                                                   35
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 39 of 44




TX No.       Trial Exhibit Description       Sponsoring    Identification   Stipulation   Objection     Date
                                              Witness      Only, Not for     to Admit                 Admitted
                                                             Admission
 326     Robert Mondavi's Harvest
         Seminars, Wines & Vines, April
         1980, bearing bates numbers
         JRP0000570‐0000574;
         Miltenberger Decl. Exh. XXXX
 327     The Growers Get Their Day In
         Sun, The Morning News, May
         25, 1980, bearing bates
         numbers JRP0000579‐0000580;
         Miltenberger Decl. Exh. X
 328     Vintage, pp. 21, 24, 78, Anita
         Clay Kornfield, 1980, bearing
         bates numbers TVH00004878‐
         4883


 329     The Vineyards and Wine of HW
         Crabb and His To‐Kalon Label,
         William F. Heintz, 1980, bearing
         bates numbers JRP00000832‐
         0000876; Miltenberger Decl.
         Exh. QQQ
 330     Ouch Factor in Vintages, The
         Marion Star, January 12, 1981,
         bearing bates number
         JRP0000594‐0000595;
         Miltenberger Decl. Exh. Y
 331     Ouch Factor in Vintages, The
         Marion Star, January 12, 1981,
         bearing bates number
         JRP0000596‐0000601;
         Miltenberger Decl. Exh. ZZZ
 332     Memorandum to Mondavi
         from Bob Logan re 50 Acre
         Parcel in Oakville, May 12,
         1981, bearing bates numbers
         TVH00004925‐4928
 333     Letter to Mondavi from Charlie
         Williams re: 50 acre parcel joint
         venture, May 19, 1981, bearing
         bates number JRP0000602‐
         0000605; Miltenberger Decl.
         Exh. AAAA


                                                      36
                               TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 40 of 44




TX No.      Trial Exhibit Description       Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
 334     Alexis Lichene's New
         Encylclopedia of Wines &
         Spirits, pp.494‐497, 1981,
         bearing bates numbers
         TVH00004921‐4924
 335     This Blessed Land, Gene
         Dekovic, published 1981,
         bearing bates numbers
         JRP0000581‐0000585;
         Miltenberger Decl. Exh. YYYY
 336     The Genie in the Bottle,
         Unraveling the Myths about
         Wine, Roger Morris, published
         1981, bearing bates numbers
         JRP00000586‐0000593;
         Miltenberger Decl. Exh. ZZZZ
 337     HW Crabb, 1828‐1899,
         compiled by Gunther R. Detert,
         History of Napa Valley,
         published 1981, bearing bates
         numbers JRP0000793‐0000819;
         Miltenberger Decl. Exh. RRR
 338     Robert Mondavi at the Napa
         Valley Wine Symposium,
         February 1983, bearing bates
         numbers JRP0000606‐0000632;
         Miltenberger Decl. Exh. SSS
 339     Winemaking in California, Ruth
         Teiser, published 1983, bearing
         bates numbers JRP0000633‐
         0000642; Miltenberger Decl.
         Exh. AAAAA
 340     A Marriage Made in Napa,
         Moira Johnston, April 22, 1984,
         bearing bates numbers
         JRP0000652‐0000659;
         Miltenberger Decl. Exh. MMMM
 341     Robert Mondavi of the Napa
         Valley, Cyril Ray, 1984, bearing
         bates numbers JRP0000643‐
         0000651; Miltenberger Decl.
         Exh. BBBBB



                                                     37
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 41 of 44




TX No.      Trial Exhibit Description       Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
 342     Wine enthroned on Rutherford
         Bench, Chicago Tribune, January
         25, 1985, bearing bates number
         JRP0000660‐0000661;
         Miltenberger Decl. Exh. Z
 343     Growers look at grapes from
         ground up, Pittsburgh Post‐
         Gazette, April 10, 1985, bearing
         bates number JRP0000662‐
         0000663; Miltenberger Decl.
         Exh AA
 344     Restaurant staffs taste samples
         of popular wines, The
         Indianapolis News, June 4,
         1986, bearing bates number
         JRP0000664‐0000665;
         Miltenberger Decl. Exh. BB

 345     Grape Expectations, Daily
         Record, January 18, 1987,
         bearing bates numbers
         JRP0000666‐0000670;
         Miltenberger Decl. Exh. CC
 346     Robert Mondavi is international
         with Cabernet futures program,
         Wines & Vines, April 1987,
         bearing bates numbers
         TVH0005032‐5036
 347     Cabernet Sauvignon futures
         offered by Mondavi look like
         solid investment, Atlanta
         Journal‐Constitution, April 8,
         1987, bearing bates numbers
         TVH00005037‐5039
 348     Mountain or Hillside Grapes
         Versus Valley Floor Grapes in
         the Napa Valley, bearing bates
         numbers JRP0000877‐0000902;
         Miltenberger Decl. Exh. TTT
 349     Memorandum from Stuart
         Harrison to Cliff Adams re Copy
         for (Opus One) Promotional
         Brochure, April 23, 1987,
         bearing bates numbers

                                                     38
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 42 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
         JRP0000675‐0000686;
         Miltenberger Decl. Exh. BBBB

 350     Robert Mondavi is international
         with Cabernet futures program,
         Wines & Vines, April 1987,
         bearing bates numbers
         JRP0000671‐0000674;
         Miltenberger Decl. Exh. DD
 351     Mondavi produced premium
         vintages, The Salt Lake Tribune,
         October 7, 1987, bearing bates
         number JRP0000687‐0000688;
         Miltenberger Decl. Exh. EE
 352     Robert Mondavi speech, May
         28, 1988, bearing bates
         numbers JRP0000695‐0000724;
         Miltenberger Decl. Exh. UUU
 353     Fruit of the Vine by Betty
         Dobson, published 1988,
         bearing bates numbers
         JRP0000689‐0000694;
         Miltenberger Decl. Exh. CCCCC
 354     Opus One Promotional
         Brochure; bearing bates
         numbers JRP0000820‐0000827;
         Miltenberger Decl. Exh. CCCC
 355     Robert G. Mondavi, Oral
         History, UC Davis, Special
         Collections, 1995; bearing bates
         numbers JRP0000725‐0000760;
         Miltenberger Decl. Exh. EEEE
 356     Harvest of Joy, pp. 57‐59,
         Robert Mondavi, 1998, bearing
         bates numbers TVH00005905‐
         5909; Miltenberger Decl. Exh.
         GGGG
 357     Robert G. Mondavi, Notes by
         Nina Wemyss, 2000; bearing
         bates numbers JRP0000769‐
         0000782; Miltenberger Decl.
         Exh. DDDD


                                                     39
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
             Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 43 of 44




TX No.       Trial Exhibit Description      Sponsoring    Identification   Stipulation   Objection     Date
                                             Witness      Only, Not for     to Admit                 Admitted
                                                            Admission
 358     The Olive in California, pages
         87‐88, Who Was Frederico
         Pohndorff?, Judith Taylor, 2000,
         bearing bates numbers
         TVH_00008059‐8061
 359     Excerpt of historic postcards
         from Sonoma County Wineries,
         by Gail Unzelman and the Wine
         Library Associates of Sonoma
         County, published in 2006
         bearing bates number
         TVH00004588
 360     Napa Wine, A History from
         Mission Days to Present,
         Charles L. Sullivan, published
         2008, bearing bates numbers
         TVH00005249‐5258;
         Miltenberger Decl. Exh. HHHH
 361     Napa Wine, A History from
         Mission Days to Present,
         Charles L. Sullivan, 2008,
         bearing bates numbers
         TVH00005492‐5507;
         Miltenberger Decl. Exh. HHHH




                                                     40
                              TVH’S TRIAL EXHIBIT LIST – SEPTEMBER 11, 2020
                                                   Case 4:19-cv-01424-YGR Document 179 Filed 09/11/20 Page 44 of 44



                                               1                                   CERTIFICATE OF SERVICE
                                               2           The undersigned certifies that Plaintiff and Consolidated Case Defendant The Vineyard

                                               3   House, LLC’s served the following document titled

                                               4    THE VINEYARD HOUSE’S TRIAL EXHIBIT LIST
                                               5
                                                   electronically upon the following parties by email from gtooley@buchalter.com on this 11th day of
                                               6
                                                   September, 2020.
                                               7
                                                   Timothy J. Carlstedt
                                               8
                                                   (tcarlstedt@huntonak.com)
                                               9   HUNTON ANDREWS KURTH LLP
                                                   50 California Street, Suite 1700
                                        10         San Francisco, CA 94111
                                                   Tel.: (415) 975-3700
                                        11         Fax: (415) 975-3701
                                        12
                                                   Edward T. Colbert
                                        13         (ecolbert@huntonak.com)
                                                   Erik C. Kane
                                        14         (ekane@huntonak.com)
                                                   William M. Merone
                                        15         (wmerone@huntonak.com)
                                        16         Armin Ghiam
                                                   (aghiam@huntonak.com)
                                        17         HUNTON ANDREWS KURTH LLP
                                                   2200 Pennsylvania Avenue, N.W.
                                        18         Washington, D.C. 20037
                                                   Tel.: (202) 955-1500
                                        19         Fax: (202) 778-2201
                                        20
                                                   Counsel for Constellation Brands U.S. Operations, Inc.
                                        21

                                        22         DATED: September 11, 2020                     BUCHALTER
                                                                                                 A Professional Corporation
                                        23

                                        24
                                                                                                 By: /s/ Elizabeth Hernandez
                                        25

                                        26

                                        27

                                        28          BN 41737311v1                                     3
          BUCHALTER                                                          TVH’S TRIAL EXHIBIT LIST - CASE NO. 4:19-cv-1424-YGR
A P R O F E S S I ON A L C OR P OR A T I O N
                 I R VIN E
